In re Matlack Inc.; — Defendant(s); Applying for Writ of Certiorari and/or Review; to the Court of Appeal, Third Circuit, Number CA87-0589; Parish of Vernon 30th Judicial District Court Div. “B” Number 39,932.
Denied.
LEMMON, J., votes to grant. In this bifurcated trial, the judge assigned zero per cent fault to the Department, and the jury attributed seventy per cent fault to the driver. These conflicting judgments decided only seventy per cent of the fault. The court of appeal, 527 So.2d 1199, should have reconciled the conflicting judgments *105on the basis of an independent review of the record, without resort to the manifest error rule. Since the judgments are conflicting, neither is entitled to be accorded the manifest error rule.